Civilian pay; dismissal. — Plaintiff, a veteran preference eligible formerly employed as Regional Administrator, International Region, Civil Aeronautics Administration, sues to recover back pay on the ground that his dismissal on April 22,1957, for cause, was procedurally defective and was arbitrary and capricious. The case came before the court on plaintiff’s and defendant’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto and oral argument of cousel, the court, on December *61117,1962, concluded that plaintiff bad failed to show that his removal was procedurally defective or was arbitrary, capricious or unsupported by substantial evidence, and, on the basis of the decision of the court in Hadlock v. United States, ante, p. 52, and the cases cited therein, it was concluded that plaintiff was not entitled to recover and the petition was dismissed. Plaintiff’s motion for rehearing was denied February 6, 1963.